Citation Nr: 1402404	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  05-28 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Office of General Counsel



THE ISSUE

Entitlement to restoration of accreditation to represent claimants before the Department of Veterans Affairs (VA).



WITNESSES AT HEARING ON APPEAL

Appellant, DI, MF, NH, GH, RN, JC, JS



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

This matter was last before the Board of Veterans' Appeals (Board) in October 2009, on appeal from an October 2001 decision by the VA Office of General Counsel (VAOGC) that cancelled the appellant's accreditation to represent claimants before VA.  The appellant, through counsel at that time, filed an October 2001 notice of disagreement (NOD) to the Board's decision.  Subsequently, the Board assumed jurisdiction of the appeal pursuant to Bates v. Nicholson, 398 F.3d 1355 (Fed. Cir. 2005) and the appellant perfected an appeal.  

In October 2009, the Board denied the appellant's appeal and he appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2012 Memorandum Decision, the Court affirmed the Board's October 2009 decision to the extent it found that there was clear and convincing evidence of record that the appellant accepted unlawful compensation for preparing, presenting, and prosecuting claims for VA benefits and solicited and contracted for illegal fees.  However, the Court vacated the Board decision to the extent it found that the option of suspension, in addition to termination, of the appellant's accreditation was considered by the Regional Office (RO) Hearing Officer and the VAOGC.  The Court remanded the matter of an appropriate remedy for the appellant's unlawful conduct to the Board for compliance with the instructions in the February 2012 Memorandum Decision.

The appellant appealed the Court's February 2012 decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In April 2013, the Federal Circuit dismissed the appellant's appeal after concluding that the decision of the Court was not sufficiently final for purposes of review.  Subsequently, the matter was returned to the Board pursuant to a July 2013 mandate by the Court.

The Court, by the February 2012 Memorandum Decision, instructed the Board to consider if suspension for a definite time period is appropriate, if it obtains the appellant's waiver, or to explain why the appellant is not entitled to have the matter of suspension for a definite time period considered by the Hearing Officer and the VAOGC in the first instance.  In July 2013, the appellant mailed the Board a letter stating that he was "not requesting a supplemental hearing."  He also submitted a form stating that he waived the right to have his case sent back to the Agency of Original Jurisdiction (AOJ) - here, the RO Hearing Officer, VARC, and VAOGC - and acknowledging that the Board may deny his appeal.  Although the appellant also stated in his letter that he would be providing additional evidence and argument to the Board within 60 days, the Board has received no further correspondence from the appellant.  Therefore, the Board may properly proceed with readjudication of the appellant's appeal.  See 38 C.F.R. § 20.1304; 38 U.S.C. § 7104(a); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1353-54 (Fed. Cir. 2003).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Suspension, for a definite period, of the appellant's accreditation to represent claimants before VA would be inconsistent with the nature of the findings against the appellant and with VA's duty to administer its programs in the best interest of veterans and other claimants.

2.  Termination of the appellant's accreditation is the most appropriate remedy given the nature of the findings against him as well as his behavior since his accreditation was cancelled.


CONCLUSION OF LAW

The appellant is not entitled to restoration, or time-limited suspension, of accreditation to represent claimants before VA.  38 U.S.C.A. § 5904 (West 2002 & Supp. 2012); 38 C.F.R. §§ 14.633 (as in effect prior to January 10, 2008), 20.609 (as in effect prior to June 23, 2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The notice provisions of the Veterans Claims Assistance Act of 2000 (the VCAA), specifically 38 U.S.C.A. § 5103, do not apply to this appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Section 5904 of Chapter 59 of Title 38 of the United States Code (Agents and Attorneys) governs the recognition by VA of an individual agent or attorney for the preparation, presentation, and prosecution of claims under the laws administered by the Secretary of VA.  Section 14.633 of 38 C.F.R., which implements 38 U.S.C.A. § 5904, contains its own provisions as to notice.  38 C.F.R. § 14.633(e) (2000, 2013).  As the applicable chapter of Title 38 has its own notice provisions, the VCAA notification procedures do not apply in this case.

Under 38 C.F.R. § 14.633(e), in terminating the accreditation of an agent, upon receipt of information from any source indicating failure to meet the requirements of accreditation under 38 C.F.R. § 14.629, the Regional Counsel of the jurisdiction shall initiate an inquiry.  If the result of the inquiry justifies further action, the Regional Counsel shall take the following action as to agents: notify the agent of an intent to cancel accreditation, including the reasons for the impending cancellation; and inform the agent of the right to request a hearing on the matter or to submit additional evidence within 10 working days of receipt of such notice (such time may be extended for a reasonable period upon a showing of sufficient cause). 

In 1997 the North Little Rock VA Regional Office (RO) initiated an investigation into monetary amounts that the appellant had received from veterans he represented.  In June 1999, the VA Regional Counsel (VARC) notified the appellant that its office intended intent to cancel his accreditation to represent claimants before VA.  The notice indicated that the appellant had violated, or refused to comply with, the laws administered by VA or with the regulations governing practice before VA, and that he had demanded or accepted unlawful compensation for preparing, presenting, prosecuting, or advising or consulting concerning a claim.  VARC listed four (4) specific payments (from BF, NH, RN, and JS) that it charged were in violation of 38 U.S.C.A. § 5904.  The notice letter advised the appellant of his right to request a hearing on the matter or to submit additional evidence within 10 working days of receipt of the notice. 

In accordance with 38 C.F.R. § 14.633(f), the Director of the North Little Rock RO appointed an employee of the Cleveland, Ohio RO to conduct the hearing.  That employee conducted a hearing on September 27, 1999 at the North Little Rock RO.  As required by § 14.633(f), a member of the VARC's office presented the evidence.  During the hearing, the appellant was represented by an attorney and the parties were afforded the opportunity to present evidence and argument, to examine witnesses, and to cross-examine witnesses of the adverse party.  The parties also submitted post-hearing briefs.  A transcript of the hearing had been associated with the claims file. 

Subsequently, in October 2000, the Hearing Officer submitted Recommended Findings on Department of Veterans Affairs Termination of Accreditation Proceedings; a copy was sent to the appellant's attorney at the time.  The Hearing Officer recommended cancellation of the appellant's accreditation.  The VARC reviewed the report of the Hearing Officer and forwarded the case to VAOGC for final agency decision.  In October 2001, the VAOGC issued its decision. 

Pertinent regulation provides that the initial notice from the VARC to the attorney must state the reasons for the proposed cancellation of accreditation and inform the attorney of the right to request a hearing and to submit evidence.  See 38 C.F.R. § 14.633(d)(2) (2000).  In this case, the June 16, 1999 notice of intent to cancel accreditation listed the specific charges in detail, to include citing the relevant law, identifying specific violations upon which the charges were based, listing the names of persons involved, and noting the amounts of money that were at issue.  The June 1999 notice also notified the appellant of his right to a hearing; from the date of that letter, the appellant had more than three months to prepare for the September 1999 hearing. 

Although the Court's February 2012 Memorandum Decision reflects a determination that neither the Hearing Officer nor the VAOGC meaningfully considered suspension as an alternate remedy to the cancellation of the appellant's accreditation, the record shows that he was afforded the procedural safeguards of notice under 38 C.F.R. § 14.633 as well as the opportunity to be heard and submit additional argument.  Specifically, the record reflects that the appellant, who is an attorney and who was represented by an attorney at the hearing, received adequate notice as required by pertinent regulation and was accorded the opportunity to respond to that notice and present evidence and witnesses on his behalf.  The appellant has not contended that he or his attorney were unprepared for the hearing and stated in a July 2013 letter that the matter "was fully developed in the previous hearing" such that another hearing would not "add or detract anything from the issues." 

For these reasons, the Board finds that the appellant has received the benefit of full due process.  As he has not expressed any desire for another hearing and has waived any right to have his case remanded to the AOJ, there is no error in the sequence of events or content of any notice that precludes appellate consideration at this time.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis of Appropriate Sanction

As an initial matter, the Board observes that the appellant contended in a July 2013 letter that his case should be adjudicated under the "amendments to 38 U.S.C. § 5904(c)."  Section 5904 of Chapter 59 of Title 38 of the United States Code (Agents and Attorneys) is, as noted above, implemented by 38 C.F.R. § 14.633.  Changes were made to 38 U.S.C.A. § 5904, effective June 20, 2007, and changes were made to 38 C.F.R. § 14.633, effective January 10, 2008.  However, as noted in the Board's 2009 decision, there is no indication that Congress intended the revised provisions of 38 U.S.C.A. § 5904 or 38 C.F.R. § 14.633 to have retroactive effect.   Rather, the amendments specified applicability only with respect to the services of agents and attorneys provided in cases in which notices of disagreement were filed on or after June 20, 2007.  Pub. L. 109-461, Title I, § 101 (h), Dec. 22, 2006, 120 Stat. 3408.  Moreover, the Court stated in the February 2012 Memorandum Decision that "the applicable VA regulation [is] 38 C.F.R. § 14.633(c), that was in effect in 2000."  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (questions settled on a former appeal of the same case are no longer open for review); and see Browder v. Brown, 5 Vet. App. 268 (1993).   Despite the appellant's assertions to the contrary, 38 U.S.C.A. § 5904 and 38 C.F.R. § 14.633, as in effect prior to June 2007 and January 2008, respectively, apply in the adjudication of his appeal.

Regardless, the Board notes that the amendment, effective January 2008, to 38 C.F.R. § 14.633(c) was intended only to clarify that suspension of accreditation, as well as termination of accreditation, was a sanction that could be applied pursuant to 38 U.S.C. § 5904.  72 Fed. Reg. 58010 (October 12, 2007).  As observed by the Court in the February 2012 Memorandum Decision, the Board, in its October 2009 decision, specifically found that regulation, as it existed prior to amendment, allowed for suspension in addition to exclusion or cancellation.  The Court accepted the Board's interpretation and noted it was "consistent with the changes made to the regulation by VA in 2008."  See February 2012 Memorandum Decision; see also Chisem, 10 Vet. App. at 528.  The Court directed the Board to  determine, in accordance with that interpretation, whether suspending the appellant's accreditation for a definite period is a more appropriate sanction than termination of his accreditation.

The underlying statute, 38 U.S.C.A. § 5904(b), states that VA, after notice and opportunity for a hearing, may suspend or exclude from further practice before the Department any agent or attorney based on a finding that the attorney has committed one of five specified violations: (1) has engaged in any unlawful, unprofessional, or dishonest practice; (2) been guilty of disreputable conduct; (3) is incompetent; (4) has violated or refused to comply with any of the laws administered by the Secretary, or with any of the regulations or instructions governing practice before the Department; or (5) has in any manner deceived, misled, or threatened any actual or prospective claimant.  38 U.S.C.A. § 5904(b).    

The implementing regulation, 38 C.F.R. § 14.633(c), states that accreditation shall be cancelled when the VAOGC finds, by clear and convincing evidence, that one of four specified violations was committed by the attorney: (1) violation of or refusal to comply with the laws administered by the Department of Veterans Affairs or with the regulations governing practice before the Department of Veterans Affairs; (2) knowingly presenting or prosecuting a fraudulent claim against the United States, or knowingly providing false information to the United States; (3) demanding or accepting unlawful compensation for preparing, presenting, prosecuting, or advising or consulting, concerning a claim; (4) any other unlawful, unprofessional, or unethical practice (to include, but not be limited to, the following: deceiving, misleading or threatening a claimant or prospective claimant; neglecting to prosecute a claim for 6 months or more; failing to furnish a reasonable response within 90 days of request for evidence by the Department of Veterans Affairs, or willfully withholding an application for benefits).  38 C.F.R. § 14.633(c).

In October 2009, the Board found clear and convincing evidence that the appellant accepted unlawful compensation for preparing, presenting and prosecuting claims for VA benefits and had contracted for illegal fees in violation of 38 C.F.R. § 14.633(c).  That Court affirmed that finding in the February 2012 Memorandum Decision.

As background, the Board's finding was based, in part, on the VAOGC decision determining that the appellant engaged in sham third party transactions in which claimants' fees were improperly channeled to him.  Prior to 2002, 38 C.F.R. § 20.609(c) provided that attorneys-at-law could not charge claimants or appellants for their services unless the Board promulgated a final decision on the issue(s) involved and the attorney was retained not later than one year after the date of the Board decision.  The regulation further provided, however, that attorneys could receive a fee or salary from a disinterested third party for representation of a claimant even if the conditions listed in 38 C.F.R. § 20.609(c) were not met.  38 C.F.R. § 20.609(d)(2) (1999).  The appellant contended that he only entered into agreements that fell into this 'disinterested third party' exception, that he advised claimants at the outset as to the legal restriction on his ability to collect legal fees, that claimants understood that they were never under an obligation to pay for his service, and that all collected funds went into a trust/escrow that was used to pay the legal fees of other claimants or went to a charitable organization. 

In stark contrast to the appellant's contentions, the record reflects hearing testimony by multiple individuals indicating that they felt obligated to make payments to him for his legal services.  The testimony provided by MF (spouse of the now deceased BF), JS, and NH reflects that such payment was less than voluntary.  MF testified that she was unaware that there was no obligation to pay a fee.  Transcript at 40.  NH testified that he was told by someone who worked for the appellant that he had to sign a paper for a "donation" because that was the only way the appellant "could accept my money, get his money, is what she said."  Transcript at 49.  JS also indicated that he believed that the appellant's representation would incur a legal fee and did not recall being advised that there was no expectation of payment.  Transcript at 160.  The testimony of these individuals reflects that they were misled by the appellant and did not surrender funds in a strictly voluntary manner.  Moreover, the appellant entered into agreements that funneled their VA benefits to accounts under his own control.  Transcript at 40, 104-05, 119, 124.  The VAOGC, the Board, and the Court have recognized the appellant's behavior in these transactions as unlawful.

The record also reflects evidence of unlawful, unprofessional, and unethical practice by the appellant in different forums.  Specifically, the appellant also had been suspended from practice before the Social Security Administration (SSA) due to collecting and retaining a fee in excess of the amount authorized.  In James W. Stanley, Jr. v. Michael J. Astrue, Commissioner of Social Security, No. 07-1895 (C.A.8 (Ark.), Sept. 30, 2008), the United States Court of Appeals for the Eighth Circuit (Eighth Circuit) found that the SSA's fee regulations were not, as contended by the appellant, vague or ambiguous and affirmed his suspension.  In May 2007, the Court also suspended the appellant from practice, but, while the matter pertaining to the suspension was pending, he filed court documents, counseled clients, and prepared documents for clients.  In Re James W. Stanley, Member of the Bar, No. 07-8003 and 07-8007, at 24 (July 28, 2009).  The Court reprimanded him for the unauthorized practice of law.  Id.

Upon review of the record, the Board observes that the behavior noted by the Court in 2009, in regard to the appellant's unauthorized practice of law, is consistent with his behavior before VA during the pendency of his appeal of the cancellation of his accreditation.  A May 2005 letter plainly reflects his awareness that his appeal was pending and his accreditation had not been reinstated, but in a June 2005 letter to staff at the VA RO in North Little Rock, he falsely stated "my right to represent veterans is on appeal and therefore I am reaccredited."  In a later June 2005 letter to RO staff, he demonstrated blatant disregard for VAOGC's October 2001 decision to cancel his accreditation by stating "I... will continue to represent veterans."  

Despite the voluminous appellate record reflecting that the appellant understood both the nature and parameters of the cancellation of his accreditation, he, as stated in his later June 2005 letter, did continue to hold himself out to veterans as an attorney accredited to represent them before VA.  A survey of subsequent Board decisions reflects the following: in January and February 2006, the appellant submitted medical records to VA on behalf of a claimant that he identified as his client, but who was represented by Disabled American Veterans; in August 2009, the appellant wrote to VA regarding the appeal of a Veteran who was represented by another private attorney, DG; in October 2011, a different claimant submitted private medical evidence to VA with a note indicating that he was represented by the appellant; and, finally, the appellant purported to be counsel for a claimant whose appeal was remanded by the Board in September 2012.  

As noted above, 38 U.S.C.A. § 5904(b), states that VA may suspend or exclude from further practice before the Department an attorney who has committed one of five specified violations.  Here, the appellant has engaged in at least three of those enumerated violations: he has engaged in unlawful, unprofessional, or dishonest practice in regard to his collection of fees and in regard to his attempts to practice before VA after his accreditation was terminated; in so doing, he has violated, and refused to comply with, regulations governing practice before VA; and he, at best, misled actual claimants.  38 U.S.C.A. § 5904(b).  

The Board is mindful that the appellant has submitted evidence in support of restoration of his accreditation, but finds such evidence unpersuasive.  In a July 2008 letter to VAOGC, the appellant reported that he had made full restitution of all improperly received payments.  However, he has not provided any proof of such restitution.  Moreover, even if he did make such restitution, that does not erase his prior unlawful behavior and the Board notes that he subsequently continued to act in contravention of VA's cancellation of his accreditation.  The appellant's documented inability to adhere to VA regulations also diminishes the significance of multiple statements/testimonials from claimants and other representatives who attested to his skill as a representative: any representative practicing before VA, regardless of skill, must adhere to the standards of conduct listed in VA regulation.  38 C.F.R. § 14.632 (2013).  

Notably, VA's standards of conduct for persons providing representation require all such individuals to be truthful in their dealings with claimants and with VA (italics added for emphasis).  As noted above, the appellant has been deliberately untruthful in dealings with VA by misinforming RO personnel as to a 'reinstatement.'  See June 2005 letter.  Additionally, his letters to VA reflect a lack of professionalism - the appellant has included needlessly antagonistic language in multiple letters to VA, to include a July 2007 letter in which he stated "I have learned the lesson that thousands of veterans, including many of my clients have learned! NEVER TRUST ANYTHING THE VA TELLS YOU!" (Capitalization in original).  In short, there is nothing that leads the Board to believe that the appellant would, if reinstated, abide by the law and VA regulations in regard to dealings with claimants and with VA.  

The appellant has shown a disregard for VA regulations not only by soliciting, contracting for, charging and receiving fees from claimants not in accordance with law during the time he was accredited to practice before VA, but also by ignoring VA authority and regulation after his accreditation was terminated.  The nature of his dealings with RO and Board staff reflect a lack of remorse and indicate an inability to adhere to the requisite standards of conduct.  Reinstating the appellant would put VA's client community at risk of future malfeasance by an individual who has consistently demonstrated, since the late 1990s, that he cannot abide by VA regulations.  For that reason, the Board cannot concede that the appellant's reinstatement, now or at any time in the future, is in the best interests of VA's client community.  Termination, rather than suspension, of the appellant's accreditation, remains the most appropriate sanction for his unlawful behavior.


ORDER

Restoration of accreditation, to include suspension for a definite period, to represent claimants before VA is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


